1. It is conceded that the judgment dismissing the wife’s complaint against the husband for contempt of court must be reversed and that the complaint must be reheard in accordance with the principles set forth in Salvesen v. Salvesen, 370 Mass. 608 (1976). 2. The judgments entered on August 4, 1976, and August 26, 1976, which established the husband’s obligations in respect of alimony and child support prospectively from July 7,1976, are unaffected by the proceedings for contempt. It is immaterial whether they are regarded as judgments of modification under G. L. c. 208, §§28 and 37, or as judgments under G. L. c. 208, §§ 28 and 34, making original provision for child support and alimony subsequent to a divorce judgment omitting such provision. 3. We decline to pass on the question whether the husband’s support obligations under the separation agreement became inoperative in accordance with the provisions of paragraph 6.6 thereof seven months after entry of the judgment nisi, because that question may involve the resolution of factual issues which were not material to the view of the case originally taken by the probate judge. 4. The judgment dismissing the contempt complaint is reversed. The other judgments appealed from are affirmed.

So ordered.